Citation Nr: 0709791	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to November 
1979, from May 1982 to March 1986, and from November 1986 to 
June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for post-
traumatic stress disorder and depression.

The Board has recharacterized the veteran's claims to more 
accurately reflect the conditions for which he is claiming 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the veteran's VA Form 9, Appeal To Board Of Veterans' 
Appeals, dated April 2005, the veteran indicated that he 
wanted a travel Board hearing at a local VA office.  In an 
August 2006 letter, the veteran's representative requested 
that the veteran be scheduled for another travel Board 
hearing.  The representative reported that the veteran did 
not attend the travel Board hearing scheduled for July 20, 
2006, "due to late notification from the RO and failure to 
process a change of address submittal."  

Given the expressed intent of the veteran to attend an in-
person hearing at the RO, the Board concludes that this case 
must be returned to the RO to arrange for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2006).



Accordingly, the case is REMANDED to the AMC for the 
following action:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





